SHARP, Judge.
In appealing his judgment and sentence for sexual battery, appellant asserts two procedural trial errors and also contends he should have been sentenced as a youthful offender pursuant to Chapter 958, Florida Statutes (1979). We find no merit to appellant’s first two objections and further determine he failed to present his sentencing argument to the trial court. Accordingly the judgment and sentence are affirmed without prejudice to appellant’s right to *1252seek appropriate relief, e.g., through Florida Rule of Criminal Procedure 3.850. See Rubasky v. State, 401 So.2d 894 (Fla. 5th DCA 1981); Dunman v. State, 400 So.2d 838 (Fla. 5th DCA 1981).
COBB and FRANK D. UPCHURCH, Jr., JJ., concur.